Name: 1999/64/Euratom: Council Decision of 22 December 1998 concerning the Fifth Framework Programme of the European Atomic Energy Community (Euratom) for research and training activities (1998 to 2002)
 Type: Decision
 Subject Matter: employment;  European construction;  EU finance;  research and intellectual property
 Date Published: 1999-02-01

 Avis juridique important|31999D00641999/64/Euratom: Council Decision of 22 December 1998 concerning the Fifth Framework Programme of the European Atomic Energy Community (Euratom) for research and training activities (1998 to 2002) Official Journal L 026 , 01/02/1999 P. 0034 - 0045COUNCIL DECISION of 22 December 1998 concerning the Fifth Framework Programme of the European Atomic Energy Community (Euratom) for research and training activities (1998 to 2002) (1999/64/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),(1) Whereas a multiannual framework programme covering all research activities, including demonstration activities, and training activities in the field of nuclear energy, to be implemented by means of research and training programmes, can be adopted pursuant to Article 7 of the Treaty;(2) Whereas it has been held appropriate to adopt, for the period 1998 to 2002, a new framework programme in order to ensure the continuity of research and training activities in the field of nuclear energy;(3) Whereas, in accordance with Article 4(2) of Council Decision 94/268/Euratom of 26 April 1994 concerning a framework programme of Community activities in the field of research and training for the European Atomic Energy Community (1994 to 1998) (4) the Commission is required to have an external assessment conducted into the management of, and progress with, Community activities carried out during the five years preceding that assessment, before presenting its proposal for the fifth framework programme; whereas that assessment, the conclusions thereof and the Commission's comments have been communicated to the European Parliament, the Council and the Economic and Social Committee;(4) Whereas European Atomic Energy Community research in the field of nuclear energy must reflect the current context of the need to develop safe and acceptable energy systems that respect standards and the environment and are competitive in terms of production costs;(5) Whereas the fifth framework programme should focus on a limited number of topics; whereas these activities, in the context of indirect actions, should be implemented through: 'key actions`, which bring together the activities (ranging from basic research through applied and generic research to development and demonstration) in a coherent whole in order to target them strategically on a common European challenge or problem; research and technological development activities of a generic nature; and activities to encourage the optimum use of, and enhance access to, research infrastructures;(6) Whereas, furthermore, the fifth framework programme should include, in addition to the thematic aspects, horizontal aspects covering cooperation with third States and international organisations, the dissemination and exploitation of the results of research and training activities and the training and mobility of researchers;(7) Whereas this approach presupposes the maintenance and strengthening of the potential for scientific and technological excellence existing within the Community, taking full account of the efforts of its main international partners;(8) Whereas cooperation with all third States and international organisations must be stepped up, in particular in pursuit of the objective of the peaceful use of nuclear energy; whereas it is necessary that the Community continues to play an important international role in the field of nuclear fission safety, in particular with regard to the central and east European countries and the States that have emerged from the former Soviet Union; whereas it is also important to continue, where appropriate, international cooperation activities with regard to third States in the field of controlled thermonuclear fusion;(9) Whereas, under Article 4(1) of the Treaty, Community research and training activities in the nuclear field must aim to complement action in the Member States; whereas Community action must therefore make it possible to bring added value to the efforts undertaken in the Member States;(10) Whereas a financial reference amount, within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995 (5), is included in this Decision for the entire duration of the framework programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty;(11) Whereas the financial reference amount of the fifth framework programme will need to be revised should new Member States accede before the framework programme expires;(12) Whereas Community participation in the framework programme should correspond to the financial perspective in force for the whole period of the programme; whereas account should be taken of the fact that a new financial perspective will be negotiated during the course of the fifth framework programme; whereas, if the financial reference amount were inconsistent with the amount available for research within the financial perspective then in force, or if there were no financial perspective in force, it would be necessary to decide on a new financial reference amount under the conditions provided for in the Treaty; whereas there should be equivalent arrangements for the research and training programmes; whereas, in the absence of such arrangements, the research and training programmes could not be impelemented since they would have been deprived of a legal base for the expenditures which they foresee;(13) Whereas the criteria that have been laid down to choose the areas covered by the fifth framework programme and the related scientific and technological objectives take into account the abovementioned principles; whereas those criteria should also be consistently applied in the implementation of the fifth framework programme in order to ensure consistency;(14) Whereas the Joint Research Centre (JRC) will implement direct research actions through research and scientific and technical support activities of an institutional character where it has special or even unique expertise and facilities in the Community or where it is entrusted with activities necessary for the framing and implementation of Community policies and tasks incumbent on the Commission pursuant to the Treaty which require the JRC's impartiality; whereas, in addition, the JRC will participate, progressively in a competitive approach, in the context of consortia, in carrying out research and training activities;(15) Whereas the annual report to be submitted to the Council pursuant to Article 7 of the Treaty shall also be submitted by the Commission to the European Parliament; whereas, in accordance with the recommendations to be implemented in respect of transparency and sound and efficient management, arrangements should also be adopted for the systematic examination of the progress of the fifth framework programme and its evaluation;(16) Whereas, in order to ensure consistency between the research activities undertaken under the Euratom Treaty and those carried out under the Treaty establishing the European Community, the Decision concerning the framework programme of the European Community for research, technological development and demonstration activities should be adopted at the same time and for the same period as this framework programme;(17) Whereas the Scientific and Technical Committee has been consulted by the Commission and has delivered its opinion,HAS DECIDED AS FOLLOWS:Article 1 1. A multiannual framework programme for all research activities, including demonstration activities, and training activities in the field of nuclear energy, hereinafter referred to as the 'fifth framework programme`, is hereby adopted for the period 1998 to 2002.2. The fifth framework programme shall cover the area of controlled thermonuclear fusion and energy systems related to nuclear fission, as well as that of industrial and medical uses of radiation and natural sources of radiation.Those areas shall include, in addition to the thematic aspects, horizontal aspects concerning cooperation with third countries and international organisations, the dissemination and exploitation of results of research and training activities, and the stimulation of the training and mobility of Community researchers.3. The criteria for selecting the areas referred to in paragraph 2 and the related objectives are set out in Annex I. They shall apply for the implementation of the fifth framework programme.4. The general outlines of the aforementioned areas, their scientific and technological objectives and the related priorities are set out in Annex II.5. The activities carried out in the fifth framework programme shall be closely coordinated, as appropriate, with the activities in the field of energy research described in the fifth framework programme of the European Community for research, technological development and demonstration activities (1998 to 2002), while fully respecting the legally independent nature of these two programmes.Article 2 1. (a) The financial reference amount for the implementation of this framework programme for the period 1998 to 2002 shall be ECU 1 260 million, of which ECU 788 million shall be for controlled thermonuclear fusion and CU 281 million shall be for the JRC.Of this amount:- ECU 310 million is for the period 1998 to 1999,- ECU 950 million is for the period 2000 to 2002.(b) The figure of ECU 950 million shall be deemed to be confirmed if it is consistent with the financial perspective in force in the period 2000 to 2002. In the case of any new financial perspective in force, this condition shall be met only if- the financial perspective indicates the share of expenditure available for research, and- that share permits Community participation of ECU 950 million in the period 2000 to 2002.(c) If the figure of ECU 950 million is not consistent with the financial perspective in force in the period 2000 to 2002, or if there is no financial perspective in force in those years, the Council, acting under the conditions provided for in Article 7 of the Treaty, shall:- set a new financial reference amount,- adapt the amounts deemed necessary for the research and training programmes referred to in Article 3, so as to ensure their consistency with the new financial reference amount.Pending the decisions provided for in the first and second indents, the research and training programmes shall not be implemented beyond the provision in the first indent of the second subparagraph of subparagraph (a).2. The amounts mentioned in paragraph 1 shall be subject to revision should new Member States accede before the framework programme expires.Article 3 1. The fifth framework programme shall be implemented through two research and training programmes, on of which shall be specific to the JRC.Each research and training programme shall specify its precise objectives on the lines of the scientific and technological objectives in Annex II, define the detailed rules for its implementation, fix its duration and provide for the means deemed necessary.The Commission will establish and publish under its own responsibility a detailed manual of operational procedures and guidelines for the selection of research and training activities.2. Implementation of the fifth framework programme may give rise, where necessary, to supplementary programmes. It may also give rise to the conclusion of agreements with third countries or international organisations within the meaning of Article 101 of the Treaty.Article 4 The detailed rules for financial participation by the European Atomic Energy Community in the fifth framework programme shall be those laid down in accordance with the special provisions concerning research and technological development appropriations in the Financial Regulation applicable to the general budget of the European Communities, as supplemented by Annex III to this Decision.Article 5 1. The Commission shall continually and systematically monitor each year, with the help of independent qualified experts, the implementation of the fifth framework programme and its research and training programmes in the light of the criteria set out in Annex I and the scientific and technological objectives set out in Annex II. It shall assess, in particular, whether the objectives, priorities and financial resources are still appropriate to the changing situation. Where appropriate, it shall submit proposals to adapt or supplement the framework programme and/or the research and training programmes, taking account of the results of this assessment.2. Before submitting its proposal for a sixth framework programme, the Commission shall have an external assessment conducted by independent highly qualified experts into the implementation of the activities in the areas referred to in Article 1(2), carried out during the five years preceding that assessment, in the light of the criteria set out in Annex I, the scientific and technological objectives set out in Annex II and the implementation of this Decision via the research and training programmes based thereon. The Commission shall communicate the conclusions thereof, together with its comments, to the European Parliament, the Council and the Economic and Social Committee.3. The independent qualified experts referred to in paragraphs 1 and 2 shall be chosen on the grounds of their expertise and personal aptitude by the Commission, which shall take into account, in a balanced fashion, the various research players.The Commission shall make known the full list of experts and their individual qualifications following their appointment.4. The Commission shall regularly inform the European Parliament and the Council on the overall progress of the implementation of the framework programme and the specific programmes. In particular, the Commission shall submit a report to the European Parliament and the Council at the beginning of each year. The report shall cover in particular the research and training activities carried out during the preceding year and the work programme for the year in progress.Article 6 Halfway through the term of the fifth framework programme, the Commission shall review progres with the programme and shall submit to the European Parliament and to the Council, on the basis of the assessments of the various research and training programmes, a communication accompanied, if appropriate, by a proposal to the Council for the adaptation of this Decision.Done at Brussels, 22 December 1998.For the CouncilThe PresidentC. EINEM(1) OJ C 173, 7.6.1997, p. 30, and OJ C 291, 25.9.1997, p. 16.(2) OJ C 14, 19.1.1998, p. 59.(3) OJ C 355, 21.11.1997, p. 38.(4) OJ L 115, 6.5.1994, p. 31. Decision as amended by Decision 96/253/Euratom (OJ L 86, 4.4.1996, p. 7).(5) OJ C 102, 4.4.1996, p. 4.ANNEX I CRITERIA FOR SELECTING THE AREAS AND OBJECTIVES 1. The European Atomic Energy Community's research policy in the field of nuclear energy is directed towards strengthening the scientific and technological bases of the civil nuclear industry in the Community and encouraging it to become more competitive at international level, while promoting all the research and training activities deemed necessary for the implementation of the policies laid down in the EAEC Treaty. It shall also contribute to promoting the quality of life of the Community's citizens and to the sustainable development of the Community as a whole, including the ecological aspects. Its implementation is based on the twin principles of scientific and technological excellence and relevance to the abovementioned objectives.Moreover, in pursuit of a cost-benefit approach dictated by concern for optimum allocation of European public funding and in accordance with the subsidiarity principle, themes for the Fifth Framework Programme and the related objectives will be selected on the basis that the Community shall take action only if, and insofar as, the objectives cannot be sufficiently achieved by the Member States.2. In application of the foregoing principles, the Framework Programme shall be defined on the basis of a set of common criteria, divided into three categories:- criteria related to the Community 'value added` and the subsidiarity principle:- need to establish a 'critical mass` in human and financial terms, in particular through the combination of the complementary expertise and resources available in the various Member States,- significant contribution to the implementation of one or more Community policies,- adressing of problems arising at Community level, or questions relating to aspects of standardisation, or questions connected with the development of the European area,so as to select only objectives which are more efficiently pursued at the Community level by means of research activities conducted at that level;- criteria related to social objectives:- improving the employment situation,- promoting the quality of life and health,- preserving the environment,in order to attain major social objectives of Euratom reflecting the expectations and concerns of its citizens;- criteria related to economic development and scientific and technological prospects:- areas which are expanding and create good growth prospects,- areas in which Community undertakings can and must become more competitive,- areas in which prospects of significant scientific and technological progress are opening up, offering possibilities for dissemination and exploitation of results in the medium or long term,in order to contribute to the harmonious and sustainable development of the Community as a whole.3. These criteria will be used, and where necessary supplemented, for the implementation of the fifth framework programme, in order to define the research and training programmes and select the research activities, including demonstration activities, and training activities. The three categories of criteria will apply simultaneously and must all be met, although to a different extent from case to case.ANNEX II BROAD LINES OF THE AREAS' SCIENTIFIC AND TECHNOLOGICAL OBJECTIVES Nuclear energy provides more than 35 % of the electricity generated in the European Community. It makes a significant contribution to the polica of diversifying energy supply and to reducing overall emissions of CO2.Efforts to develop the safety and security of nuclear energy systems can strengthen, in the short and medium terms, the Community's industrial competitiveness, through exploiting the European technological advance. In the longer term, technologies with promising prospects require considerable research efforts at Community and world level. Minimising radiation exposure from all sources, including medical exposures and natural radiation, will improve the quality of life and health and will help in addressing environmental problems.I. AREAS AND ORGANISATION OF THE FIFTH FRAMEWORK PROGRAMME 1. The fifth framework programme will cover controlled thermonuclear fusion, nuclear fission, as well as industrial and medical uses of radiation and natural sources of radiation.2. With regard to the thematic aspects, the framework programme will centre on:(a) 'key actions`Key actions will be problem-oriented and clearly defined corresponding to the criteria and be specifically targeted to the objectives of each programme and to the desired results, taking into account, where appropriate, the views of users. They will have a clear European focus. The 'key action` is regarded as a cluster of small and large, applied, generic, and, as appropriate, basic research projects directed towards a common European challenge or problem, not excluding global issues.The research activities carried out in this context will integrate the entire spectrum of activities and disciplines needed to achieve the objectives, and range from basic research through development to demonstration. Appropriate links with relevant national and international initiatives (including complementary European RTD frameworks) will be given proper attention;(b) research and technological development activities of a generic natureThese activities, which are essential to achieve the objectives of the programme, will be carried out in a limited number of areas not covered by the key actions. They will complement the key actions. Their main aim is to help the European Community maintain and improve its scientific and technological capability in those areas of research and enabling technologies which should be used widely;(c) enhancing access to, and optimal use of, research infrastrutures.3. The horizontal aspects comprise:- scientific and technological cooperation with third countries and international organisations; the programme (both research and training activities) should be open to participation from entities in third countries so as to facilitate effective cooperation in important areas of research of mutual interest,- dissemination and optimisation of the results of research and training activities,- the training and mobility of researchers. The synergy between research and training will continue to be developed. The mobility of scientists and technologists will be increased and the access to large-scale facilities will be facilitated.4. The activities of the Joint Research Centre (JRC)The direct research actions to be implemented by the JRC will comprise research and scientific and technical support activities of an institutional character. The JRC may provide support where it has special or even unique expertise and facilities in the Community or where it is tasked with activities necessary for the framing and implementation of Community policies and tasks incumbent on the Commission pursuant to the Treaty which require the JRC's impartiality. The JRC will carry out its activities in close cooperation with the scientific community and enterprises in Europe. Exchanges between the JRC and universities, research institutes and industry will be encouraged.The appropriations made available to the JRC constitute a maximum amount. In addition, the JRC may endeavour to secure funds from other sources. The relevant JRC management rules and regulations will apply to these allocations.The JRC is also progressively involved in competitive activities.II. SCIENTIFIC AND TECHNOLOGICAL OBJECTIVES (a) Key actions1. Key action: controlled thermonuclear fusion(i) The long-term objective of the fusion activities, embracing all the research activities undertaken in the Member States aimed at harnessing fusion, is the joint creation of prototype reactors for power stations to meet the needs of society: operational safety, environmental compatibility, economic viability.The proposed strategy to achieve the long-term objective includes the development of an experimental reactor (the Next Step) followed by a demonstration reactor (DEMO), accompanied by physics and technology R & D activities, also involving European industry.In the context of this strategy, construction of an experimental reactor is necessary and, in the light of progress to date, seems technically feasible during the next decade. This should take place within the framework of international cooperation, such as the international thermonuclear experimental reactor (ITER).The aim of this key action is to develop further the necessary basis for the possible construction of an experimental reactor. This key action should thus enhance the Community's preparedness, from a scientific, technical, financial and organizational point of view, to decide on and support such a future experimental reactor.(ii) During the period of the fifth framework programme, implementation of the strategy will entail:- Next Step activities: the fusion physics and technology activities needed mainly in the associations, Joint European Torus (JET) and European industry to develop the capacity to construct and experimental reactor and prepare to operate it; Europe will continue to participate in the detailed engineering design activities (EDA), including procurement specifications and licensing preparations for ITER with a view to its possible construction,- concept improvements: structured activities in the field of physics to improve the basic concepts of fusion devices, including from the perspective of preparing the Next Step and the conceptual definition of DEMO,- long-term technology: structured technological activities for the longer term which are essential to make progress with harnessing fusion, in particular to prepare for DEMO and then the prototype reactor.(iii) In the context of this strategy, the contribution of fusion power to safe and clean base-load electricity generation will be investigated in the wider context of studies on the socio-economic aspects of fusion.The full-scale operation of the JET, the main instrument from which data can be extrapolated for the experimental reactor, will be completed. Before the joint undertaking expires, the possible extended use of the JET facilities will be explored. They could be used to obtain further knowledge for the Next Step.As an integral part of this key action, the following activities will also be carried out: coordination, in the context of a keep-in-touch activity, of the Member States' civil research activities on inertial confinement and possible alternative concepts; a fresh assessment of safety and environmental aspects; dissemination of results and the diffusion of information to the public; mobility and training.2. Key action: nuclear fission(i) The aim of this key action is to help ensure the safety of Europe's nuclear installations and to improve the competitiveness of Europe's industry; to ensure the protection of workers and the public from radiation; to support the application of international safeguards on nuclear materials; and to help ensure the safe and effective management and final disposal of radioactive waste.(ii) Research will focus on:- the operational safety of existing installations:measures to maintain and improve the safety of existing installations, including safety aspects relating to prolongation of the life-span of reactors,- safety of the fuel cycle:measures to maintain and improve the safety of the entire cycle, in particular: technological aspects of severe accidents, strategies and methods for the prevention and management of accident and post-accident situations; a scientifically founded approach to the management and disposal of radioactive waste, especially long-lived radioactive waste, and its reduction to a minimum, including by the transmutation of long-lived isotopes into short-lived isotopes, technological and operational reliability of final repositories, including experiments in large-scale facilities; development of best practices and maintaining and updating databases, including on decommissioning of nuclear facilities,- safety and efficiency of future systems:studies on advanced and more efficient fuels, future and innovative systems, facilities and concepts. These studies will cover safety analysis, impact on man and the environment, and the most promising approaches from a technological, economic and competition viewpoint, including safeguards and non-proliferation aspects, in a sustainable development perspective,- safeguards on nuclear materials:technologies and methods of nuclear materials safeguards to meet recent developments: changes in the fuel cycle, the sharp rise in the stock of fissile materials due to nuclear disarmament, the extra obligations arising out of new international agreements, the illicit traffic in fissile materials; scientific and technological cooperation, as appropriate, with the IAEA in Vienna,- radiation protection:radiation protection specific to nuclear installations for the protection of workers and the public, in support of regulatory and operational aspects; the management of nuclear emergencies and the restoration of contaminated environments.(iii) Cooperation with the countries of eastern and central Europe and the new independent States in the area of nuclear fission will focus on: research aimed at helping these countries and States in improving the safety of their reactors; waste management; radiation protection; the effects of long-term radiation damage and the control of fissile materials.Participation of these countries and States will be encouraged through appropriate financial support from the Community, where such participation will make a substantial contribution to the aims of the programme and is thus in the Community's interest. Where appropriate, synergy should by sought with other relevant Community instruments.(b) Research and technological development activities of a generic natureEfforts will be focused on the research needed to consolidate and advance European knowledge and competence in:- radiological protection and health with the emphasis on understanding and awareness of the hazards related to ionising radiation and radioactivity, more especially the effects of low-dose radiation, particularly on humans, and including epidemiological studies,- environmental transfer of radioactivity,- enhancing the safety and efficacity of medical and industrial uses of radiation and better assessment of exposures from sources of natural radiation,- improvements in internal and external dosimetry.(c) Enhancing access to an doptimising use of research infrastructuresThe priority is to make optimal use of, enhance access to and improve the consistency of the European research fabric of infrastructures (large facilities, networks of distribute facilities, infrastructural centres of competence) to the extent that such measures are not undertaken by other activities of the framework programme. To this end, measures are envisaged to help researchers with transnational access to infrastructures which are of Community-wide interest on account of their rarity and/or specialisation.Complementary measures may include, where relevant, support for setting up networks between infrastructure operators and for research projects which enhance access to infrastructures.ANNEX III RULES FOR FINANCIAL PARTICIPATION BY EURATOM The European Atomic Energy Community will contribute financially to the research and technological activities, including demonstration activities, and training activities, hereinafter referred to as 'indirect actions`, carried out under the programmes implementing the framework programme. In addition, it will carry out directly research and technological activities, including demonstration activities, and training activities, hereinafter referred to as 'direct actions`.1. INDIRECT ACTIONS The indirect actions will comprise: shared-cost actions, which will be the principal mechanism for implementing the research and training programmes, as well as training fellowships, support for networks, concerted actions and accompanying measures.(a) Shared-cost actions- Research and technological projects, demonstration projects, combined research/demonstration projects:- research and technological projects: projects designed to obtain new knowledge likely to be useful either to develop new or significantly improve existing products, processes and/or services and/or to meet the needs of Community policies,- demonstration projects: projects designed to prove the viability of new technologies which offer a potential economic advantage but which cannot be commercialised directly,- combined research/demonstration projects: projects with both a research component and a demonstration component,- enhancing access to research infrastructures:In addition to measures in support of research infrastructure within the other indirect actions, support for enhancing access to research infrastructures will be granted towards the additional costs of receiving Community researchers and making facilities available.(b) Training fellowshipsIn the context of the training and mobility of researchers ('Marie Curie fellowships`), fellows will be provided an allowance which will include provision for proper social welfare expenses and a contribution to costs involved in mobility. There will also be a contribution to the eligible costs of the host institution when it is in the Community.(c) Support for research training networks and thematic networks- Research training networks: support will be granted towards the additional eligible costs connected with setting up and maintaining the network,- Thematic networks: networks bringing together, for instance, manufacturers, users, universities, research centres, organisations and research infrastructures around a given scientific and technological objective, so as to facilitate coordination of activities and transfer of knowledge. Support will be granted towards the additional eligible costs of coordinating and implementing the network.(d) Concerted actionsConcerted actions will be designed to coordinate projects already in receipt of funding, in order to exchange experience acquired, to expand the research efforts of the various players so as to reach a critical mass, to disseminate results and to inform users.(e) Accompanying measuresAccompanying measures will contribute to the implementation of the research and training programmes or the preparation of future activities, with a view to enabling them to achieve their strategic objectives. They will also seek to prepare or support the other indirect actions. Measures devoted to the commercialisation of products, processes or services, marketing activities and sales promotion are excluded.The Decisions adopting the research and training programmes may spell out in more detail the indirect actions described above, supplement them or subject them to additional conditions or limitations.The rules for the participation of undertakings, research centres and universities in indirect actions are specified in Council Decision 1999/66/Euratom of 22 December 1998 concerning the rules for the participation of undertakings, research centres and universities in the implementation of the fifth framework programme of the European Atomic-Energy Community (Euratom) (1998-2002) (1). The dissemination of research results will be carried out in accordance with Title II, Chapter 2 of the Treaty.In addition to the direct actions described below, the JRC will progressively compete for funds for the indirect actions of the framework programme.2. DIRECT ACTIONS The direct actions to be implemented by the JRC will comprise research and scientific and technical support activities of an institutional character. The JRC may provide support where it has special or even unique expertise and facilities in the Community or where it is tasked with activities necessary for the framing and implementation of European Atomic Energy Community policies and tasks incumbent on the Commission pursuant to the European Treaty which require the JRC's impartiality. The JRC will carry out its activities in close operation with the scientific community and enterprises in Europe.3. RATES OF PARTICIPATION In the Decisions adopting the research and training programmes implementing the fifth Euratom framework programme there can be no derogations from the financial participation rates set out below, with the exception of duly justified special cases.>TABLE>4. OTHER ACTIONS The rules for participation by the European Atomic Energy Community in the JET Joint Undertaking, Next Step/ITER activities, Contracts of Association and in certain tasks which can only be performed by industry will be specified in the corresponding research and training programme.(1) See page 56 of this Official Journal.